BERDON, J.,
concurring in part and dissenting in part. I join the majority’s essential holding that a worker who has suffered a permanent and grievous injury to his skin is entitled to compensation for this injury pursuant to General Statutes (Rev. to 1993) § 31-308, as amended by No. 93-228, § 19, of the 1993 Public Acts (P.A. 93-228).11 write separately for three reasons: (1) to set forth my understanding of why the plaintiffs injury is compensable; (2) to explain my view that the *822contrary result would violate the equal protection clause of our state constitution; and (3) to express my disagreement with the remand that the majority has ordered.
I shall begin by briefly summarizing the pertinent facts. The plaintiff, Thomas F. Barton, was severely burned on his face, hands, arms and torso in a propane fire that erupted while he was working at the bottom of a manhole. The workers’ compensation commissioner (commissioner) found that, as a result of these bums, the plaintiff will suffer for the rest of his life from “continual lesions on his skin, particularly his face and his hands, in the form of pustules, eruptions and blackheads, requiring the daily application of creams and emollients, and [he] must avoid any exposure to sun because of the damaged nature of his facial skin; he must wear sunblock when he is required to be out of doors even minimally.” In short, the injury to the plaintiffs skin — an essential bodily organ — has left him seriously and permanently disabled.
Notwithstanding his express finding that the plaintiff sustained serious and permanent injuries to his skin, the commissioner nevertheless declined to compensate the plaintiff for these injuries. Citing the fact that skin qua skin is not specifically enumerated in the statutory schedule of compensable injuries set forth in § 31-308, the commissioner inferred that he did not have subject matter jurisdiction to compensate the plaintiff for his skin injuries. The plaintiff appealed from this ruling to the workers’ compensation board (board), which, pursuant to General Statutes § 31-324, reserved two questions for the opinion of the Appellate Court: (1) whether § 31-308 violates the equal protection clause of our state constitution;2 and (2) whether § 31-308 violates *823the equal protection clause of the federal constitution.3 We transferred the reservation from the Appellate Court to this court pursuant to Practice Book § 65-1 and General Statutes § 51-199 (c). The majority of this court holds today that the plaintiffs skin injuries are compen-sable, and that the commissioner therefore had subject matter jurisdiction. I join this holding. Inexplicably, the majority nevertheless affirms the commissioner’s jurisdictional ruling. It is this aspect of the majority opinion from which I dissent.
I
The questions reserved by the board assume that the plaintiffs skin injuries are not compensable under § 31-308 (b).4 Every member of this panel rejects this assumption, and for good reason: the legislature could not possibly have intended to provide nine weeks of compensation for the loss of a pinky toe, but no compensation whatsoever for the grievous disability with which the plaintiff is afflicted. As the majority succinctly puts it, “an injured employee [may] receive compensation for injury to an unscheduled body part or organ ... to the extent that the injury relate[s] to the loss of or loss of use of a scheduled body part or member, because such injury always [is] compensable as it pertain[s] to a scheduled body part or member.”
Accordingly, I agree with my colleagues in the majority that the commissioner should have subsumed the plaintiffs serious injury to his skin — which does not appear in the statutory schedule — into the framework provided by the list of anatomical regions that are explicitly scheduled. So, for example, the commissioner should have subsumed the plaintiffs injury to the skin covering his hands into the schedule for “hand.”5 The *824legislative history supplies ironclad support for this conclusion.
The defendants observe that, by adopting P.A. 93-228, the legislature deleted former § 31-308 (c), which specifically authorized the commissioner to award compensation for injuries that were not listed in the statutory schedule.6 In addition, the defendants correctly point out that skin qua skin is absent from the statutory schedule. If this deletion and this absence were the only evidence in the record before us, then there might be some merit to the defendants’ argument that the legislature intended to eliminate the commissioner’s authority to compensate claimants for unscheduled injuries.
These items are not, however, the only evidence of legislative intent. In fact, affirmative statements contained in the legislative history provide conclusive support for our view that the commissioner had the power to award compensation for the plaintiffs skin injuries. Senator Michael P. Meotti made the following remarks: “I want to rise briefly on two specific points that I think are important to clarify in this debate. First, for purposes of explaining my intent and my sense of what should be in the legislative history, the issue has been raised ... of specific types of injuries that do not appear to be mentioned in the schedule, evisceration and you know, intestinal loss or damage or whatever, and I discussed that specific [issue] with representatives of the [National Council of Compensation Insurers] who were the people that I think all parties in this debate have gone to for . . . guidance on the issues and I would say that it is their opinion that based on existing practice in Connecticut and throughout the *825country that this particular example and other attempts to try to find particular injuries like this and say that they are not covered under this language would not in fact be correct, that the commissioners would have the discretion to find injuries of that sort to be subsumed within other descriptions within that schedule such as stomach. I offer that ... to make the legislative history, that that is my view of how this is written in order to fully protect workers and injuries on the job.” (Emphasis added.) 36 S. Proc., Pt. 11, 1993 Sess., pp. 3879-80.
We accord substantial weight to the words of Senator Meotti, for two reasons: (1) he was the principal sponsor of P.A. 93-228, the act that revised the statutory scheme relevant to this appeal; and (2) he intended his comments “to make the legislative history” upon which courts would subsequently rely. Id., p. 3880. His statements make it crystal clear that the legislature did not intend to deny compensation for injuries to the skin, such as those that the plaintiff has suffered. Instead, as Senator Meotti explained, the legislature intended for the commissioner to “subsume” such unscheduled injuries into the statutory schedule.7 Id. The defendants’ interpretation of the statute eviscerates this intention. Furthermore, as I discuss in part II of this concurring and dissenting opinion, the defendants’ interpretation of § 31-308 would render the statutory scheme for workers’ compensation unconstitutional under our state constitution.8
II
I agree with the majority that the plaintiff failed to argue that our state equal protection clause provides *826more protection than its federal counterpart. I do not, however, agree with the majority’s statement that “we [should] not of our own initiative address that question.” The board reserved the questions before us pursuant to § 31-324.9 This means that the board was “of the opinion that the [issue] involves principles of law which are not free from reasonable doubt and which [the] public interest requires shall be determined by [an appellate court], in order that a definite rule be established applicable to future cases . . . .” General Statutes § 31-324. Accordingly, it is not necessary to address the question of our own initiative; the initiative was taken by the board. Moreover, the board framed two separate questions, one limited exclusively to the state constitution,10 the other limited exclusively to the federal constitution.* 11 In short, the majority decides not *827to consider the contours of our state equal protection clause, notwithstanding the fact that the board has (1) determined that the public interest requires us to reach the issue and (2) scrupulously reserved the question for our judgment. I disagree with this decision. Furthermore, for the reasons discussed below, I believe that we cannot construe § 31-308 in a comprehensive and principled manner unless we consider the constitutional implications of the defendants’ interpretation of the statute.
Turning to the merits of the issue that the majority fails to consider, it is fundamental that “[f]edera! law, whether based upon statute or constitution, establishes a minimum national standard for the exercise of . . . rights and does not inhibit state governments from affording higher levels of protection for such rights.” Cologne v. Westfarms Associates, 192 Conn. 48, 57, 469 A.2d 1201 (1984). Our state equal protection clause is much more expansive than its federal counterpart. See, e.g., E. Peters, “Capacity and Respect: A Perspective on the Historic Role of the State Courts in the Federal System,” 73 N.Y.U. L. Rev. 1065, 1067-68 (1998) (“[I]t should be old news that state constitutions contain some provisions for which there are no federal counterparts. . . . Over the years, our state constitution has been amended to include an equal protection clause that is especially capacious. . . . [T]hese distinctive state constitutional rights furnished the underpinnings for our recent school desegregation case, Sheff v. O’Neill [238 Conn. 1, 678 A.2d 1267 (1996)].” [Emphasis added.]). The state equal protection clause provides in pertinent part that “[n]o person shall be denied the equal protection of the law nor be subjected to segregation or discrimination . . . because of . . . physical . . . disability.”12 Conn. Const., amend. XXI. This specific *828proscription against discrimination along the vector of physical disability triggers strict scrutiny in the present appeal.13 It is apparent that the decision to compensate an employee who loses a pinky toe but not an employee who suffers a grievous injury to his skin cannot survive the rigors of strict scrutiny. More specifically, it cannot be “justified ... by a compelling state interest.” Keogh v. Bridgeport, 187 Conn. 53, 66, 444 A.2d 225 (1982). Not even the fanciful imagination of Dr. Seuss could conjure up a rationale that could satisfy this stringent test on the facts of the present appeal. My colleagues in the majority do not dispute this conclusion.
*829Accordingly, if the defendant were correct that the plaintiffs skin injuries are not compensable under § 31-308, then the statute would violate the unique equal protection clause of our state constitution. It is fundamental, however, that this court reads statutes “so as to avoid, rather than to create, constitutional questions.” In re Valerie D., 223 Conn. 492, 534, 613 A.2d 748 (1992). More specifically, “[i]n choosing between two statutory constructions, one valid and one constitutionally precarious, we will search for an effective and constitutional construction that reasonably accords with the legislature’s underlying intent.” (Internal quotation marks omitted.) In re Baby Girl B., 224 Conn. 263, 286, 618 A.2d 1 (1992). “[I]f literal construction of a statute raises serious constitutional questions, we are obligated to search for a construction that will accomplish the legislature’s purpose without risking the statute’s invalidity.” (Internal quotation marks omitted.) Worsham v. Greifenberger, 242 Conn. 432,443, 698 A.2d 867 (1997). As I discussed in part I of this concurring and dissenting opinion, the legislature intended “to fully protect workers and injuries on the job.” 36 S. Proc., supra, p. 3880, remarks of Senator Meotti. Because the defendant’s argument is constitutionally “precarious,” we must prefer a reasonable construction of § 31-308 that facilitates, rather than frustrates, the intention of the legislature. In short, well settled principles of statutory construction compel us to adopt the understanding of § 31-308 that I set forth in part I of this concurrence and dissent.
Ill
I wish to reiterate with unambiguous clarity that every member of this panel agrees on the following proposition: the plaintiffs grievous skin injuries are compensable, even though skin qua skin is not specifically enumerated in the statutory schedule.14
*830That said, we are not without our differences. The majority assumes that the commissioner compensated the plaintiff for “a portion” of the injuries that he suffered to the skin covering his hands. The majority cannot point to any evidence in the record that might justify our indulgence of this assumption. In fact, the majority acknowledges that “the commissioner denied compensation on the grounds that [he] lacked jurisdiction to award compensation for [an injury to the skin] . . . .” I cannot comprehend the process by which the majority extracts from this denial the proposition that the commissioner compensated the plaintiff for “a portion” of the injury to his skin.
Moreover, the majority’s assumption cannot survive the fact that the commissioner’s award does not reflect the lion’s share of the injuries that the plaintiff suffered. More specifically, the majority cannot explain why the commissioner would have compensated the plaintiff for the injury to the skin covering both of his hands but not for the injury to the skin covering his arms, his back, his stomach, his rib cage, his nose, or his jaw (all of which are expressly enumerated in the statutory schedule).
For these reasons, I disagree with the majority’s decision to affirm the commissioner’s award. Although I join the majority’s determination that the plaintiff is entitled to compensation for his grievous skin injuries— notwithstanding the fact that skin qua skin does not appear in the statutory schedule — I do not agree that he has already received such compensation. In my view, therefore, we must remand this case to the commissioner so that he may recalibrate his award in the wake *831of our holding that unscheduled injuries must be subsumed within the compensation structure for scheduled body parts.
Accordingly, I concur in part and dissent in part.

 See footnote 9 of the majority opinion for the text of P.A. 93-228, § 19 (b), now codified at General Statutes § 31-308 (b).


 See footnote 10 of this concurring and dissenting opinion.


 See footnote 11 of this concurring and dissenting opinion.


 See footnotes 10 and 11 of this concurring and dissenting opinion.


 Likewise, the commissioner should have subsumed the plaintiffs injury to the skin covering his arms into the schedule for “arm,” and so forth.


 General Statutes (Rev. to 1993) § 31-308 (c) provided in pertinent part: “(T]he commissioner may award compensation as he deems just for the loss or loss of use of the function of any organ or part of the body not otherwise provided for in this section . . . .”


 If any members of the legislature had wished to refute the plain meaning of Senator Meotti’s representation of “what should be in the legislative history,” they knew very well how to do so.


 I do not advance my constitutional discussion as an exhaustive analysis. See, e.g., State v. Geisler, 222 Conn. 672, 681-90, 610 A.2d 1225 (1992). *826Instead, my intention is simply to demonstrate the constitutional implications of the defendants’ narrow reading of § 31-308.


 General Statutes § 31-324 provides in relevant part: “When, in any case arising under the provisions of this chapter, the [board] is of the opinion that the decision involves principles of law which are not free from reasonable doubt and which public interest requires shall be determined by the Appellate Court, in order that a definite rule be established applicable to future cases, said [board] may, on its own motion and without any agreement or act of the parties or their counsel, reserve such case for the opinion of the Appellate Court. . . .”


 Pursuant to § 31-324, the board reserved the following question for review under our state constitution: “Does § 31-308 (b) . . . deprive the claimant of equal protection . . . under the provisions of Article First of the Connecticut Constitution by providing permanent partial disability benefits for damage to certain scheduled organs and body parts . . . while denying permanent partial disability benefits to claimants who have sustained damage to the skin . . . ?”


 Pursuant to § 31-324, the board reserved the following question for review under the federal constitution: “Does § 31-308 (b) . . . deprive the claimant of equal protection or due process of law under the Fourteenth Amendment to the United States Constitution, by providing permanent partial disability benefits for damage to certain scheduled organs and body parts, such as the gall bladder, teeth, pancreas and sense of smell, while denying permanent partial disability benefits to claimants who have sustained damage to the skin (as in the instant case), or damage to other vital organs, such as the intestines, esophagus, endocrine glands, uterus, abdominal wall, and others.”


 Article first, § 20, of the constitution of Connecticut, as amended by article twenty-one of the amendments, provides: “No person shall be denied *828the equal protection of the law nor be subjected to segregation or discrimination in the exercise or enjoyment of his or her civil or political rights because of religion, race, color, ancestry, national origin, sex or physical or mental disability.” Article twenty-one of the amendments amends article fifth of the amendments to our constitution to include “physical or mental disability.”
The federal equal protection clause, contained in the fourteenth amendment to the United States constitution, provides in pertinent part: “No State shall . . . deny to any person within its jurisdiction the equal protection of the laws.”


 “When a statutory classification . . . affects a fundamental personal right, the statute is subject to strict scrutiny and is justified only by a compelling state interest.” Keogh v. Bridgeport, 187 Conn. 53, 66, 444 A.2d 225 (1982); see Franklin v. Berger, 211 Conn. 591, 595, 560 A.2d 444 (1989). “A right is fundamental for purposes of equal protection analysis if it is explicitly or implicitly guaranteed by the constitution.” Zapata v. Burns, 207 Conn. 496, 505, 542 A.2d 700 (1988). “In regard to classifications or other activity which infringe on a fundamental right, the state equal protection clause requires strict scrutiny. . . . [The categories specifically protected in Connecticut’s equal protection clause reflect] core values that are specifically incorporated into the text of the Connecticut equal protection clause and which are not explicitly found in its federal counterpart”; it is for this reason that they are subject to strict scrutiny. R. Berdon, “Connecticut’s Equal Protection Clause: Requirement of Strict Scrutiny When Classifications are Based upon Sex, Physical Disability or Mental Disability,” 64 Conn. B.J. 386, 390 (1990). In the wake of his accident, the plaintiff is physically disabled. Under our state constitution, he thus has a fundamental right to be treated like any other injured worker. If a worker who has lost a toe is entitled to recover compensation for his injury, then our state equal protection clause compels the conclusion that the plaintiff — who has suffered grievous injuries to his skin — is likewise entitled to recover compensation for his injuries.


 In the words of my colleagues in the majority, Senator Meotti’s statement “supports the notion that [the plaintiff] could receive compensation for *830injuiy to an unscheduled body part or organ [i.e., his skin] ... to the extent that the injury related to the loss of or loss of use of a scheduled body part or member,” i.e., the portions of the plaintiffs body covered by the injured skin.